Citation Nr: 0111115	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for left knee status post 
traumatic patella dislocation, medial meniscectomy, buckling 
posterior cruciate ligament, rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1958.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In November 1998, the veteran filed a 
claim for increased rating for his service-connected left 
knee disability.  The January 1999 rating decision denied an 
increased rating for internal derangement of the left knee 
(rated as 10 percent disabling since 1972).  The veteran 
entered notice of disagreement with this rating decision.  A 
subsequent February 1999 rating decision granted a 20 percent 
rating for internal derangement of the left knee.  The RO 
issued a statement of the case in November 1999.  The veteran 
entered a substantive appeal, on a VA Form 9, received in 
November 1999.    

During the pendency of the appeal, a March 2000 RO hearing 
officer decision granted service connection for traumatic 
arthritis, subchondral cystic changes, of the left knee, and 
assigned an initial rating of 10 percent under Diagnostic 
Codes 5010-5260. 38 C.F.R. § 4.71a (2000).  This decision was 
based on X-ray findings of degenerative arthritis and a 
finding that the painful motion was associated with the 
veteran's traumatic arthritis of the left knee.  See 
VAOPGCPREC 23-97 (arthritis and instability of the knee may 
be rated separately); see also VAOPGCPREC 9-98.
As the record does not reflect that the veteran entered a 
notice of disagreement with this decision, the question of an 
initial rating assignment for traumatic arthritis, 
subchondral cystic changes, of the left knee is not currently 
on appeal to the Board.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's internal derangement of the left knee is 
manifested by status post traumatic patella dislocation, 
status post medial meniscectomy, buckling and marked 
attenuation of the post-cruciate ligament, effusion, and 
laxity, requiring the wearing of a knee brace, which more 
nearly approximates severe impairment of the left knee.


CONCLUSION OF LAW

The criteria for a 30 percent rating for internal derangement 
of the left knee, status post traumatic patella dislocation 
and medial meniscectomy, have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 20 
percent rating for his left knee disability does not 
adequately reflect the severity of his left knee symptoms.  
Through his representative, the veteran contends that, under 
Diagnostic Code 5257, a 30 percent rating is warranted for 
his service-connected left knee derangement.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the veteran has been provided an 
opportunity to provide personal testimony.  Several VA 
examinations have been conducted.  As discussed more fully 
below, all VA MRI reports and outpatient treatment reports 
indicated by the veteran have been obtained from the 
Columbia, Missouri, VA Medical Center (VAMC).  With regard to 
the representative's contention that the January 1999 VA 
examination report is not adequate for rating purposes 
because it does not indicate that the examiner reviewed the 
claims file, the examination report does reflect that the 
examiner took a history from the veteran and made current 
physical findings.  A review of the evidence of record by an 
examiner is not necessary in all cases, but such 
determination depends largely upon the scope of the 
examination and the nature of the findings and conclusions 
the examiner is requested to provide, and depends upon the 
facts of the particular case and, specifically, upon the 
nature of the issues the examination is required to address.  
See VAOPGCPREC 20-95.  In this case, as the issue was one of 
increased rating, a review of remote findings and history are 
of even less significance.  With the additional outpatient 
treatment records in the claims file, the Board finds that 
the evidence of record is adequate to rate the veteran's left 
knee disability.  Moreover, in light of the Board's grant of 
the maximum schedular rating in this case, the veteran could 
not have been prejudiced by any perceived inadequacy of 
examination. 

In assessing the degree of disability attributable to a 
service-connected disability, the disability is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, an August 1962 
rating decision granted the veteran service connection for 
internal derangement of the left knee, post-traumatic with 
relaxation of medial collateral ligament and relaxation of 
cruciate ligaments with instability of the knee.  The 
assigned rating was 20 percent, under Diagnostic Code 5257, 
effective in May 1962.  The rating was reduced to 10 percent 
effective from August 1972. 

A January 1999 rating decision denied a rating in excess of 
10 percent for what it termed impairment of the left knee.  
In February 1999, a rating decision assigned a 20 percent 
rating under Diagnostic Code 5257 for internal derangement of 
the left knee, effective in November 1998, the date of 
receipt of the claim for an increased evaluation.  The rating 
decision noted that the veteran reported increasing pain, and 
referred to Deluca v. Brown, 8 Vet. App. 202 (1995).

The October 1999 rating decision on appeal held that the 
veteran's symptoms did not support the 20 percent evaluation 
assigned at that time for internal derangement of the left 
knee, status post traumatic patella dislocation and medial 
meniscectomy.  Nevertheless, the rating decision continued 
the 20 percent rating, pending future examination.  

During the pendency of the appeal, a March 2000 decision by a 
VA hearing officer found that the veteran's left knee 
instability was consistent with the schedular criteria for a 
20 percent rating.  The decision, therefore, confirmed and 
continued the 20 percent rating for the left knee disability 
which included postoperative meniscectomy.  

The Board notes that, although the veteran's notice of 
disagreement was with the October 1999 rating decision, at 
that time the January 1999 rating decision had yet to become 
final.  Although in this increased rating appeal the Board 
does not reach the question of assignment of effective date 
for increased rating, the Board notes that the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if the claim for an increased rating 
is received within one year from such date; otherwise the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2000).  In this case, the veteran filed his 
claim for increased rating for left knee disability in 
November 1998.  

According to the report of a December 1998 VA examination, 
the veteran reported that, since injuring his left knee, he 
had experienced instability and occasional swelling of the 
left knee, and some difficulty walking and climbing, 
especially stairs, with his left knee.  The veteran said that 
he had not really had any follow-up care through VA or 
private healthcare providers.  He said that he was unable to 
squat and rise or get up off the floor and had difficulty 
climbing stairs and ladders.  He said that he had begun 
experiencing pain in his left knee, especially with cold 
temperatures or if he had to walk on concrete.  He said that 
he had noticed locking of the left knee, which was a new 
development over the past two years.  Presently, the veteran 
worked as an accountant and the desk work had been beneficial 
with his knee condition.  He was noted to not take any 
medication for his knee, and took an aspirin a day.  It was 
noted that he did not use any crutches, brace, or cane.  He 
said that he had the most difficulty with climbing activities 
or with standing and pivoting.

On physical examination, the veteran had a 7.5 inch linear 
scar on the anterior aspect of his left knee, with no 
redness, warmth or effusion.  He had positive medial and 
lateral laxity of the left knee.  Drawer's sign was negative, 
he had positive crepitus with range of motion as well as some 
crepitus of his posterior knee and along the medial aspect.  
Range of motion was from zero - 100 degrees, and gait was 
steady, although he did tend to favor the left knee when he 
walked.  It was noted that an MRI was to be conducted, but 
the results were not associated with the claims file.  The 
final diagnosis was status post total derangement of the left 
knee resulting in surgery in the 1950's with increasing 
instability and discomfort of his left knee with new onset of 
locking with ambulation.   

According to the report of a January 1999 VA MRI examination, 
the veteran's physical findings resulted in an impression of 
absence of medial meniscus.  The posterior cruciate appeared 
buckled and markedly attenuated, consistent with a chronic 
tear.  

Correspondence received in September 1999 from the VAMC at 
Columbia, Missouri, indicated that the veteran made no 
orthopedic appointments since April 1999.  

The report of an October 1999 VA examination indicates that 
the veteran reported constant left knee pain, and that he 
felt that his left knee was weak and stiff, especially in the 
mornings and with prolonged immobilizations such as when 
riding in a car for more than one hour.  He said that his 
knee frequently swelled, and was not hot or red.  He said 
that it felt unstable and often gave away and was easily 
fatigued.  He currently used Motrin 400 mg for pain as 
needed.  It was noted that he had no particular periods of 
flare-up and that his pain was constant.  He had an unloader 
brace which he wore periodically, but he had stopped wearing 
it because caused his left lower extremity to swell.  The 
veteran was noted to be semi-retired, working for a 
prosecuting attorney.  His job entailed frequent walking and 
carrying heavy boxes up and down stairs.  It was noted that 
this had become very difficult, if not  impossible, for him 
to do.  

On physical examination, there was a 10-cm well-healed, non-
raised midline scar.  Range of motion was from zero to 115 
degrees, limited by pain.  No effusions were noted.  There 
was 2+ laxity with anterior and posterior Drawer's test, and 
no laxity with varus or valgus force.  McMurray's test was 
negative.  The report provided that an April 1999 MRI had 
found the absence of the medial meniscus, and marked 
posterior cruciate abnormalities, consistent with chronic 
tear.  The final impression was internal derangement, left 
knee.  

In February 2000, the veteran testified at a personal 
hearing.  His representative pointed out that the October 
1999 VA examination report referred to an April 1999 MRI, but 
that the corresponding report had not been available for the 
examiner.  The veteran said that, after this MRI, he had been 
assigned a higher evaluation.  The veteran also testified 
that he had in fact received treatment for his left knee at 
the Columbia, Missouri, VAMC.  

The veteran testified that his knee swelled more at night 
after he had been up and walking.  It did not swell in the 
morning.  He said that it swelled up when he was on his legs 
a lot.  The knee would get red.  Every once in a while when 
he stepped down on it a certain way the knee would buckle and 
extend back.  He said that he had problems with steps and 
unleveled ground, and that there were steps at the court 
house where he worked.  He said that he took Ibuprofen as 
needed, up to six a day, depending on his activity.  He said 
that VA had provided a knee brace but that he did not wear it 
for long periods because his leg swelled up and then the 
brace cut into his leg.  He denied any recent falls and said 
that he used a cane at work when not using the brace.  The 
veteran said that he had a grinding in his knee on motion, 
and when he moved it a certain way it felt as though it would 
pop out of place.  The veteran said that he had problems with 
full flexion.  He said that he could not stand for long 
periods of time and had problems standing on concrete floors, 
sidewalks and streets.  The veteran said that he had atrophy 
of his left calf leg and that it moved from side to side with 
multi-directional instability.  

After the veteran's hearing, additional VA outpatient 
treatment records were obtained.  In January 1999, the 
veteran complained of chronic knee pain, and reported that 
his knee recently locked up and chronically gave out.  It was 
noted that he wore a knee sleeve with open patella due to 
instability.  There was no tenderness, swelling or redness.  
Range of motion was within normal limits.  There was some 
medial collateral ligament laxity and anterior Drawer's was 
positive.  The assessment was knee instability. 

In April 1999, the veteran complained of chronic pain with 
occasional instability with giving out.  It was noted that he 
wore a neoprene sleeve and was coping with instability over 
the past few years with no significant increases.  Lachman's 
and anterior drawer's were negative, and there was valgus at 
zero to 30 degrees.  The plan was for the veteran to use a 
knee brace, take Motrin and return as needed.  An April 1999 
radiographic examination resulted in an impression of mild 
degenerative changes of rhe left knee.  

In May 1999, the veteran telephoned primary care with 
complaints of pain.  He was given a prescription of Ibuprofen 
400 mg.  

In February 2000, the veteran complained of left knee pain.  
It was noted that he wore a brace due to instability.  There 
was no effusion, there was laxity with valgus stress at zero 
to 30 degrees, and Lachman's and anterior and posterior 
Drawer's tests were positive.  The final relevant impression 
was left knee instability.  The plan was for the veteran to 
continue to wear the knee brace and undergo physical therapy 
for quadriceps and hamstring strengthening.  

The Board recognizes the assertions by the veteran's 
representative that an additional MRI report, identified by 
the October 1999 VA examination report, has not been 
associated with the veteran's claims file.  However, it 
appears that in October 1999 the VA examiner meant to refer 
to a January 1999 MRI report.  The veteran reported that the 
MRI report in question was followed by an increased 
evaluation, and his January 1999 MRI report was followed by a 
February 1999 increased evaluation.  In addition, VA 
outpatient medical records obtained after the veteran's 
hearing do not include or refer to an April 1999 VA MRI 
report.  They do include an April 1999 VA radiographic 
examination report.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  "Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating."  38 C.F.R. § 4.7.  "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected left knee disability (other 
than arthritis and pain) has been evaluated under the 
criteria of Diagnostic Code 5257.  Under this criteria, 
moderate subluxation or lateral instability warrants a 20 
percent rating.  Severe recurrent knee subluxation or lateral 
instability warrants a 30 percent rating, the maximum 
schedular rating under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a.  

The Board notes that a separate 10 percent rating has been 
granted under Diagnostic Codes 5010-5003 for left knee 
traumatic arthritis, due to limitation based on painful 
motion.  Because VA disability compensation regulations 
provide that evaluation of the same disability under various 
diagnoses is to be avoided, the Board may not consider 
painful motion as part of the current increased rating claim 
for left knee disability under Diagnostic Code 5257.  
38 C.F.R. § 4.14 (2000). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca, 8 Vet. App. 
at 202.

Based on a thorough review of the evidence, the Board finds 
that the evidence demonstrates that the veteran's left knee 
disability of left knee derangement manifests symptomatology 
more nearly approximating severe disability of the left knee 
so as to warrant a 30 percent rating under Diagnostic Code 
5257.  The evidence reflects that, while laxity of the left 
knee has not been characterized upon examination as being 
severe, an examiner noted that it was the veteran's left knee 
instability that required the wearing of a knee brace.  
Positive Lachman's and Drawer's tests have been conducted at 
various times during the appeal period and valgus has been 
noted.  The veteran's internal derangement of the left knee 
is also manifested by other related significant clinical 
findings.  The evidence reflects that the veteran's left knee 
is manifested by status post traumatic patella dislocation, 
status post medial meniscectomy (absent medial meniscus), 
buckling and "marked" attenuation of the post-cruciate 
ligament (suggestive of a chronic tear), and effusion.  Such 
clinical findings corroborate the veteran's testimony that he 
experienced swelling of the left knee associated with walking 
or prolonged standing, his left knee occasionally buckled and 
extended backward, he had been provided a knee brace, 
although he used a cane at work, and he experienced multi-
directional instability.  Based on this evidence, the Board 
finds that the criteria for a 30 percent rating for internal 
derangement of the left knee, status post traumatic patella 
dislocation and medial meniscectomy, have been met.  As 30 
percent is the maximum schedular rating provided under 
Diagnostic Code 5257, a schedular rating in excess of 30 
percent for the veteran's left knee disability (patella 
dislocation and post-operative meniscectomy) is not 
available.  38 U.S.C.A. § 1155; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257.  
 

ORDER

A 30 percent rating for internal derangement of the left 
knee, status post traumatic patella dislocation and medial 
meniscectomy, is granted, subject to law and regulations 
governing the payment of monetary benefits.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

